Citation Nr: 0823022	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a compensable rating for multiple shell 
fragment wound scars.  

3.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and friend.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which, in 
pertinent part, denied entitlement to a rating in excess of 
50 percent for PTSD, denied entitlement to a compensable 
rating for residual scars of shell fragment wounds, and 
denied entitlement to TDIU.  

In March 2005, the veteran provided testimony at a hearing 
before the undersigned at the St. Louis RO.  A transcript of 
the hearing is of record.

The veteran's appeal was previously before the Board in 
August 2005 when the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

During his March 2005 hearing, the veteran raised the issues 
of entitlement to service connection for a residual right 
wrist disability from his in-service shell fragment wound, 
and entitlement to service connection for loss of his four 
front teeth.  While the veteran was provided a VA examination 
in August 2007 in response to his right wrist complaints that 
showed ankylosis of the wrist, the new claims for entitlement 
to service connection have not been adjudicated and are 
therefore referred to the RO for the appropriate action.  

The issues of entitlement to an increased rating for PTSD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected shell fragment wound scars 
are superficial with no associated pain, tenderness, or 
limitation of motion and do not approximate an area of 144 
square inches, but involve the forehead and are manifested by 
one characteristic of disfigurement.


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for multiple 
residual scars of shell fragment wounds have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.118, Diagnostic Codes 7802-7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in September 2005, the Appeals Management 
Center (AMC) notified the veteran of the evidence needed to 
substantiate his claim for an increased rating.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the September 2005 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claim on appeal.

The veteran has substantiated his status as a veteran.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claim, 
as the claim is being denied no additional disability rating 
or effective date will be assigned.  Therefore, the veteran 
is not prejudiced by the delayed notice on these elements of 
the Dingess notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby). 

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
decision, the Court found that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The September 2005 letter told the veteran that to 
substantiate his claim he should submit evidence 
demonstrating in what way his disability had worsened.  It 
also provided examples of the types of evidence that he could 
submit or ask VA to obtain.  

The issue currently before the Board is entitlement to an 
increased rating for multiple residual scars.  The relevant 
rating criteria, as outlined below, provide for disability 
ratings not based on specific measurements or test results.  

The veteran has not been provided notice that he should 
submit evidence showing the effect of his disabilities on his 
employment and daily life, but this notice defect does not 
constitute prejudicial error in this case because the veteran 
demonstrated actual knowledge of the need for evidence of the 
impact of his disabilities on employment and daily life, 
specifically by his testimony during his March 2005 hearing 
regarding his disabilities effect on his family, ability to 
obtain and retain employment, and on his current living 
situation. 

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge shows that there was no prejudice from the 
absence of complete notice on the first and third elements of 
Vazquez-Flores notice.

Additionally, May 2002 and September 2005 VCAA letters 
provided notice on the fourth element of Vazquez-Flores 
notice by providing examples of evidence the veteran could 
submit or ask VA to assist in obtaining.

For the reasons discussed above, the Board finds that the 
veteran was accordingly made aware of the requirements for 
increased evaluations pursuant to Vazquez-Flores.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  
Additionally, the veteran was provided proper VA examinations 
in response to his claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Factual Background

The veteran received two Purple Heart Medals for injuries 
received while serving in Vietnam.  The available service 
treatment records contain no information as to these 
injuries.

Entitlement to service connection for residuals of multiple 
shell fragment wounds was granted in a September 1988 rating 
decision.  An initial noncompensable disability rating was 
assigned, effective May 20, 1988.  

In November 2001, the veteran was admitted to an in-patient 
PTSD program at the Topeka VA Medical Center (VAMC).  During 
his period of hospitalization, the veteran was noted to have 
extensive scarring of the right forearm and wrist with 
limited volar flexion.  In December 2001, he complained of 
swelling in his legs and constant extension of his right 
wrist.  In January 2002, the veteran was diagnosed with a 
right wrist injury after examination showed a deformity on 
the ulnar side of the wrist.  The veteran was unable to flex 
his wrist beyond a neutral position.  

In May 2002, the veteran was noted to experience nightmares, 
irritability, swollen legs, and a fused wrist by a VAMC 
physician.  His symptoms were found to suggest that he would 
not be able to maintain gainful employment.  

The veteran was provided a VA examination of his service-
connected scars in March 2007.  His right wrist scar was 
measured at 6 centimeters (cm) by .5 cm and was well-healed, 
superficial, with stable edges.  There was permanent 
extension of the right wrist and all fingers had full range 
of motion.  Right bicep scar measured 5 cm by .5 cm and was 
superficial, not painful, and stable.  A left upper thigh 
scar measured 15 cm by .5 cm and was well-healed, not 
painful, stable, and without decreased range of motion.  A 
left lower thigh scar was 6 cm by 1 cm and was well-healed, 
superficial, not painful, stable, and without decreased range 
of motion.  Left forehead scar was 3 cm by 1 cm with slight 
hyperpigmentation and flexible texture.  The scar was not 
painful and was stable.  There was no limitation to range of 
motion.  The diagnosis was multiple well-healed scars with a 
total area of 19 cm.  There was no functional limitation due 
to scars.  The examiner did note that the veteran's right 
wrist was permanently in extension presumably due to shell 
fragment wounds.  

In June 2007, the veteran was afforded another VA examination 
of his scars.  He reported undergoing no treatment in the 
past year, but did note that sometimes his scars itched.  
There was no functional impairment or limitation of motion 
due to the scars.  The forehead, right thigh, right upper 
arm, and left lower leg scars were all nonfixed, nontender, 
and superficial.  The diagnosis was superficial scars with no 
interference with joint motion or function, no evidence of 
underlying muscle or tissue effects, and without tenderness 
or ulceration.  

The veteran's most recent VA examination was conducted in 
August 2007.  He reported being unable to fully move his 
right wrist as a result of his service-connected scar.  He 
also reported that all of his scars itched and that he had no 
complaints regarding limitation of motion of joints other 
than his right wrist.  Range of motion measurements of the 
right wrist showed that it was ankylosed at 45 degrees for 
dorsiflexion.  X-rays showed no degenerative changes of the 
right wrist or carpal bones.  The diagnosis was right wrist 
scar with ankylosis of the right wrist.  

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Superficial scars which are painful on examination or are 
unstable (frequent loss of skin over the scar) warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7803 
and 7804 (2007).  Superficial scars that do not cause limited 
motion warrant a 10 percent evaluation if they involve an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars may also be 
rated based upon the limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The following criteria apply to evaluating disfiguring scars 
of the head, face or neck:

With visible or palpable tissue loss and 
either gross distortion or asymmetry of t
hree or more features or paired sets of f
eatures (nose, chin, forehead, eyes (incl
uding eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristi
cs of disfigurement .....................
............ 80 

With visible or palpable tissue loss and 
either gross distortion or asymmetry of t
wo features or paired sets of features (n
ose, chin, forehead, eyes (including eyel
ids), ears (auricles), cheeks, lips), or;
 with four or five characteristics of dis
figurement ..............................
...................  50 

With visible or palpable tissue loss and 
either gross distortion or asymmetry of o
ne feature or paired set of features (nos
e, chin, forehead, eyes (including eyelid
s), ears (auricles), cheeks, lips), or; w
ith two or three characteristics of disfi
gurement ................................
.................... 30 

With one characteristic of disfigurement 
.................... 10

Note (1):The 8 characteristics of disfigu
rement, for purposes 
of evaluation under § 4.118, are: 
Scar 5 or more inches (13 or more cm.) in
 length. 
Scar at least onequarter inch (0.6 cm.) w
ide at widest part. Surface contour of 
scar elevated or depressed on palpation.  
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area
 exceeding six square inches (39 sq. cm.)
.  Skin indurated and inflexible in an 
area exceeding six square 
inches (39 sq. cm.). 

Note (2): Rate tissue loss of the auricle
 under DC 6207 (loss of auricle) and anat
omical loss of the eye under DC 6061 (ana
tomical loss of both eyes) or DC 6063 (an
atomical loss of one eye), as appropriate
. 

Note (3): Take into consideration unretou
ched color photographs when evaluating un
der these criteria.
38 C.F.R. § 4.118, Diagnostic Code 7800.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran is currently assigned a noncompensable disability 
rating for his multiple service-connected scars.  The 
veteran's scars have not been found to be painful or tender 
at any of his VA examinations.  In addition, there is no 
evidence that the scars are unstable.  

With respect to limitation of function, while the medical 
evidence establishes that the veteran's right wrist is 
ankylosed at 45 degrees of dorsiflexion, none of the VA 
examiners have found that this limitation of motion is due to 
the veteran's service-connected right wrist scar.  In fact, 
the March 2007 and June 2007 VA examiners both specifically 
found that there was no functional impairment resulting from 
the veteran's service-connected scars.  The scars have been 
described as superficial; hence an increased rating would not 
be warranted on the basis of scars that are deep.

It is clear that the veteran's scars do not involve an area 
approximating an area of 929 sq cm or more.  Therefore, a 
compensable rating is not warranted for the veteran's 
service-connected scars.  

The veteran does have a scar of the forehead, which measures 
more than .6 centemeter at its widest point.  None of the 
other characteristics of disfigurement have been identified.  
As he has one characteristic of disfigurement, a 10 percent 
rating is warranted.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
veteran's multiple scars resulting from shell fragment 
wounds.  His service-connected residual scars are manifested 
by occasional itching.  These manifestations are contemplated 
in the rating criteria.  The rating criteria are therefore 
adequate to evaluate the veteran's disability.  

While the veteran contends that that his service-connected 
scars impact his ability to work, the record does not 
establish that this disability has resulted in interference 
with the veteran's employment.  While a May 2002 VAMC 
physician noted that all the veteran's disabilities suggested 
that he would not be able to maintain employment, there is no 
evidence that the veteran's service-connected scars alone 
have impacted his employment.  In addition, the March 2007 
and June 2007 VA examiners both specifically found that there 
was no functional impairment resulting from the veteran's 
service-connected scars.  Therefore, there are no "related 
factors" such as marked interference with work or frequent 
hospitalization due to the veteran's service-connected 
multiple residuals scars.  Referral for consideration of 
extraschedular rating is, therefore, not warranted.


ORDER

Entitlement to an increased, 10 percent, rating for multiple 
residual shell fragment wound scars is granted.  


REMAND

The veteran has raised the issues of entitlement to service 
connection for substance abuse as secondary to his service-
connected PTSD.  As this claim is inextricably intertwined 
with his claim for an increased rating for PTSD and with his 
claim for entitlement to TDIU, the claim for service 
connection must be adjudicated before further action is taken 
on the claims for an increased rating and TDIU.
 
Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions: 

1.  Send the veteran a letter that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) including notice of 
the disability rating and effective date 
elements of his claims in accordance with 
the Court's decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for substance abuse secondary 
to service-connected PTSD. 

3.  Issue a supplemental statement of the 
case on the issue of entitlement to a 
rating in excess of 50 percent for PTSD 
and entitlement to TDIU before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


